Citation Nr: 1527267	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating greater than 10 percent for shrapnel wound scar, right hand, with neuroma dorsum.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which assigned a higher 10 percent rating for shrapnel wound scar, right hand, with neuroma dorsum.  Although the Veteran initially requested a Board hearing in his June 2009 substantive appeal, he subsequently withdrew his Board hearing request in an April 2012 statement.  See 38 C.F.R. § 20.704 (2014).

In October 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain updated treatment records and schedule the Veteran for updated VA examination.  The AOJ's attempt to obtain records is documented in the Veteran's VBMS electronic paperless claims file and the requested VA examination occurred in December 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record evidence does not show that the Veteran has had three or more painful scars during the appeal period.



CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for shrapnel wound scar, right hand, with neuroma dorsum, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes (DCs) 7801, 7802, 7804 (2008 & 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in March 2007 prior to the initial adjudication of the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA obtained all identified available medical evidence.  In this regard, the Board notes that, in its October 2014 decision, it instructed the AOJ to contact the Veteran and ask him to identify any treatment records for his shrapnel wound scar, right hand, with neuroma dorsum.  The AOJ requested this information in a November 2014 letter.  There is no record of a response from the Veteran.

The Veteran also was afforded VA examinations to assess the severity of his scars in May 2007, August 2007, and December 2014.  There is no argument or indication that the examinations are inadequate.

In summary, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board also must consider staged ratings which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's shrapnel wound scar of the right hand, with neuroma dorsum, is currently rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804, pertaining to scars, superficial, painful on examination.

Skin disabilities are rated under 38 C.F.R. § 4.118.  During the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008, absent specific request for consideration under the revised code.  See 73 Fed. Reg. 54708 (September 23, 2008).  The date of claim here was March 2006 and review under the revised criteria has not been requested expressly.  Nevertheless, since the Veteran's claim was pending at the time of the regulatory amendments, he is entitled to the application of the criteria that are the most favorable to his claim, for the period during which both could apply.  See VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33422 (2000); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  A new regulation applies, if at all, only to the period beginning with the effective date of the new regulation.  See 38 U.S.C.A. § 5110(g); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 38 C.F.R. § 3.114.  

DC 7804, as it existed prior to October 23, 2008, provided for a single 10 percent rating for each superficial scar that was painful on examination.  (A superficial scar is one not associated with the underlying soft tissue damage).  

Under the current version of DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four such scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a maximum 30 percent rating. Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the rating based on the total number of unstable or painful scars. 38 C.F.R. § 4.118, DC 7804 (2014).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 10 percent for shrapnel wound scar, right hand, with neuroma dorsum.  For the period prior to October 23, 2008, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's shrapnel wound scar of the right hand, with neuroma dorsum, under the former DC 7804.  The Veteran already is receiving the maximum 10 percent disability rating available under that DC.  As stated above, the current version of DC 7804 is not applicable prior to October 23, 2008.  For the period since October 23, 2008, the Board finds that a disability rating in excess of 10 percent is not warranted under the revised DC 7804.  The evidence shows that the Veteran has no more than one painful scar.  The May 2007 VA examination shows two scars: one on the Veteran's right upper back, the other on his right upper arm.  Both scars were found to be superficial and not unstable.  No pain was found on the right back scar, but there was slight tenderness and pain on pressure over the right upper arm scar, which measured 2 inches in length, 1/2 inch in width.  The August 2007 VA examination shows four scars: on the Veteran's right shoulder, right hand, right knee, and right upper back.  All scars were found to be superficial and not unstable.  There was pain only in the right hand scar, which measured one inch in length, 1/16 inch in width.  A separate August 2007 VA examination (for muscular disabilities) shows a diagnosis of neuroma right hand dorsum at the fourth and fifth metacarpal webspace, which, according to the examiner, accounts for the Veteran's report of tingling sensation and a sense of weakness in his right hand.  The December 2007 VA examination shows no painful or unstable scars.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a disability rating greater than 10 percent for his service-connected shrapnel wound scar, right hand, with neuroma dorsum.  Thus, the Board finds that the criteria for a disability rating greater than 10 percent for his service-connected shrapnel wound scar, right hand, with neuroma dorsum, have not been met.

Other Considerations

The Board has considered the application of alternative diagnostic criteria to the Veteran's increased rating claim for a service-connected scar.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  There is no indication that the Veteran's right hand has limited function or any other disabling effect not considered under DC 7804.  Thus, a rating pursuant to DC 7805 does not apply.  See 38 C.F.R. § 4.118, DC 7805.

The Board notes that staged ratings also have been considered, but are not warranted.  The Veteran's symptomatology from his service-connected scar remained relatively stable during the appeal period.  See Hart, 21 Vet. App. at 509-10.

The Board next notes that referral to the Director, Compensation Service, for consideration of entitlement to an extraschedular rating for the Veteran's service-connected scar is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran's service-connected scar symptomatology is contemplated fully by the schedular rating criteria (as discussed above).  The medical evidence does not suggest, and the Veteran does not contend, that his service-connected scar presents either an exceptional or unusual disability picture.  Therefore, referral to the Director, Compensation Service, for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the benefit of the doubt available under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral to the Director, Compensation Service, for consideration of an extraschedular rating under Johnson is not warranted.  See Johnson, 762 F.3d at 1362.

The Veteran finally does not contend, and the medical evidence does not indicate, that he is unemployable due to the service-connected shrapnel wound scar of the right hand, with neuroma dorsum.  Thus, a TDIU claim has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As the preponderance of the evidence is against the Veteran's increased rating claim for a service-connected shrapnel wound scar, right hand, with neuroma dorsum, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating greater than 10 percent for shrapnel wound scar of the right hand, with neuroma dorsum, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


